88 F.3d 1279
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Samuel CHAMBERLAIN, Appellant.
No. 95-3075.
United States Court of Appeals, District of Columbia Circuit.
April 30, 1996.

Before:  EDWARDS, Chief Judge, WALD and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the appeal from the District Court and was briefed and argued by counsel.   The issues have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir. Rule 36(b).   Because neither the District Court nor government counsel has cited to evidence adequate to establish a connection between appellant's assault on Richard Spears with a bat and the drug conspiracy of which appellant was convicted, it is


2
ORDERED and ADJUDGED, by the court, that the case is remanded for resentencing without the two-level enhancement to the base offense level for appellant's assault on Mr. Spears;  appellant's sentence is affirmed in all other respects.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 41.